PER CURIAM.
Appellant, Royee Reed appeals his convictions and sentences for four counts of robbery with a deadly weapon and argues that the lower court erred in restricting his voir dire questioning regarding his defense. We note from the record, however, that Reed never interposed any contemporaneous objections to the excluded questions nor did he voice any objection to the exclusion of his questions prior to the impaneling of the jury. Consequently, he has not preserved this issue for appellate review. See Rollins v. State, 707 So.2d 823 (Fla. 3d DCA 1998); see also e.g., Franqui v. State, 699 So.2d 1332, 1334 (Fla.1997), cert. denied, — U.S. -, 118 S.Ct. 1337, 140 L.Ed.2d 499 (1998); Karp v. State, 698 So.2d 577, 578 (Fla. 3d DCA 1997); Jones v. State, 582 So.2d 110, 111 (Fla. 3d DCA 1991).
Affirmed.